DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method and apparatus for decoding a specific LDPC code.

The prior art of record, and in particular Shinohara; Yuji et al. (US 20160211868 A1), is directed to A method for generating a terrestrial digital television broadcast signal, the method decreasing a signal-to-noise power ratio per symbol for a selected bit error rate of the generated terrestrial digital television broadcast signal and/or expanding reception range of the terrestrial digital television broadcast signal at which the data is decodable by a receiving device for presentation to a user, the method comprising: receiving data to be transmitted in a terrestrial digital television broadcast signal; performing low density parity check (LDPC) encoding, in an LDPC encoding circuitry, on input bits of the received data according to a parity check matrix of an LDPC code having a code length N of 64800 bits and a coding rate r of 13/15 to generate an LDPC code word, the LDPC code enabling error correction processing to correct errors generated in a transmission path of the terrestrial digital television broadcast signal; wherein the LDPC code word includes information bits and parity bits, 

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A receiving device for receiving digital television signals, the receiving device comprising: a receiver configured to receive encoded data, each ten bits of which mapped to one of 1024 signal points of a modulation method; and processing circuitry configured to process the encoded data to produce a group-wise interleaved low density parity check (LDPC) codeword; process the group-wise interleaved LDPC codeword in a unit of a bit group of 360 bits to produce an LDPC codeword of an LDPC code; wherein an (i+1)-th bit group from a head of the LDPC codeword of the LDPC code is indicated by a bit group i, the LDPC codeword of the LDPC codeword has a sequence of bit groups 0 to 179, and the group-wise interleaved LDPC codeword has a following sequence of bit groups, 49, 2, 57, 47, 31, 35, 24, 39, 59, 0, 45, 41, 55, 53, 51, 37, 33, 43, 56, 38, 48, 32, 50, 23, 34, 54, 1, 36, 44, 52, 40, 58, 122, 46, 42, 30, 3, 75, 73, 65, 145, 71, 79, 67, 69, 83, 85, 147, 63, 81, 77, 61, 5, 26, 62, 64, 74, 70, 82, 149, 76, 4, 78, 84, 80, 86, 66, 68, 72, 6, 60, 154, 103, 95, 101, 143, 9, 89, 141, 128, 97, 137, 133, 7, 13, 99, 91, 93, 87, 11, 136, 90, 88, 94, 10, 8, 14, 96, 104, 92, 132, 142, 100, 98, 12, 102, 152, 139, 150, 106, 146, 130, 27, 108, 153, 112, 114, 29, 110, 134, 116, 15, 127, 125, 123, 120, 148, 151, 113, 126, 124, 135, 129, 109, 25, 28, 158, 117, 105, 115, 111, 131, 107, 121, 18, 170, 164, 20, 140, 160, 166, 162, 119, 155, 168, 178, 22, 174, 172, 176, 16, 157, 159, 171, 161, 118, 17, 163, 21, 165, 19, 179, 177, 167, 138, 173, 156, 144, 169, and 175, decode the LDPC codeword of the 

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method performed by a receiving device receiving digital television signals, the method comprising: receiving encoded data, each 10 bits of which mapped to one of 1024 signal points of a modulation method; processing the encoded data to produce a group-wise interleaved low density parity check (LDPC) codeword; processing the group-wise interleaved LDPC codeword in a unit of a bit group of 360 bits to produce an LDPC codeword of an LDPC code; wherein an (i+1)-th bit group from a head of the LDPC codeword of the LDPC code is indicated by a bit group i, the LDPC codeword of the LDPC code has a sequence of bit groups 0 to 179, and the group-wise interleaved LDPC codeword has a following sequence of bit groups, 49, 2, 57, 47, 31, 35, 24, 39, 59, 0, 45, 41, 55, 53, 51, 37, 33, 43, 56, 38, 48, 32, 50, 23, 34, 54, 1, 36, 44, 52, 40, 58, 122, 46, 42, 30, 3, 75, 73, 65, 145, 71, 79, 67, 69, 83, 85, 147, 63, 81, 77, 61, 5, 26, 62, 64, 74, 70, 82, 149, 76, 4, 78, 84, 80, 86, 66, 68, 72, 6, 60, 154, 103, 95, 101, 143, 9, 89, 141, 128, 97, 137, 133, 7, 13, 99, 91, 93, 87, 11, 136, 90, 88, 94, 10, 8, 14, 96, 104, 92, 132, 142, 100, 98, 12, 102, 152, 139, 150, 106, 146, 130, 27, 108, 153, 112, 114, 29, 110, 134, 116, 15, 127, 125, 123, 120, 148, 151, 113, 126, 124, 135, 129, 109, 25, 28, 158, 117, 105, 115, 111, 131, 107, 121, 18, 170, 164, 20, 140, 160, 166, 162, 119, 155, 168, 178, 22, 174, 172, 176, 16, 157, 159, 171, 161, 

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious ‘A non-transitory computer readable medium including computer executable instructions which, when executed by a computer, cause the computer to perform a method comprising: receiving encoded data, each 10 bits of which mapped to one of 1024 signal points of a modulation method; processing the encoded data to produce a group-wise interleaved low density parity check (LDPC) codeword; processing the group-wise interleaved LDPC codeword in a unit of a bit group of 360 bits to produce an LDPC codeword of an LDPC code; wherein an (i+1)-th bit group from a head of the LDPC codeword of the LDPC code is indicated by a bit group i, the LDPC codeword of the LDPC code has a sequence of bit groups 0 to 179, and the group-wise interleaved LDPC codeword has a following sequence of bit groups, 49, 2, 57, 47, 31, 35, 24, 39, 59, 0, 45, 41, 55, 53, 51, 37, 33, 43, 56, 38, 48, 32, 50, 23, 34, 54, 1, 36, 44, 52, 40, 58, 122, 46, 42, 30, 3, 75, 73, 65, 145, 71, 79, 67, 69, 83, 85, 147, 63, 81, 77, 61, 5, 26, 62, 64, 74, 70, 82, 149, 76, 4, 78, 84, 80, 86, 66, 68, 72, 6, 60, 154, 103, 95, 101, 143, 9, 89, 141, 128, 97, 137, 133, 7, 13, 99, 91, 93, 87, 11, 136, 90, 88, 94, 10, 8, 14, 96, 104, 92, 132, 142, 100, 98, 12, 102, 152, 139, 150, 106, 146, 130, 27, 108, 153, 112, 114, 29, 110, 134, 116, 15, 127, 125, 123, 120, 148, 151, 113, 

Claims 2-10 and 12-19 depend from respective independent claims 1 and 11; hence, are also allowed since dependent claims inherit all the limitations from the claims which they depend and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20190028122 A1 is directed to substantially the same subject matter as the current application and is a good teaching reference.

US 10659080 B2 is directed to substantially the same subject matter as the current application and is a good teaching reference.

US 10193571 B2 is directed to substantially the same subject matter as the current application and is a good teaching reference.

US 20190149172 A1 is directed to GroupWise interleaving for LDPC codes and is a good teaching reference.

US 20150046765 A1 is directed to GroupWise interleaving for LDPC codes and is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D TORRES/Primary Examiner, Art Unit 2112